Bigelow, C. J.
We see no error in the instructions given to the jury. The phrase ordinary care is equivalent to reasonable care, and necessarily involves the idea that such care was to be used as a reasonable person, under like circumstances, would adopt to avoid an accident, notwithstanding the defect in the street. Rockwood, v. Wilson, 11 Cush. 226. Fletcher v. Boston & Maine Railroad, 1 Allen, 15. As the ease finds that the directions to the jury on this point were not excepted to, the plaintiff has no ground for complaint.

Exceptions overruled.